Motion for Rehearing Granted; Memorandum Opinion issued February 27,
2014, Withdrawn and Judgment Vacated, Appeal Reinstated; Order filed
April 3, 2014.




                                     In The

                    Fourteenth Court of Appeals
                                  ____________
                              NO. 14-13-00850-CV
                                  ____________
 THE ESTATE OF MARGARET KLOVENSKI, JAKE KLOVENSKI, AND
       MARY HASSLER, INDIVIDUALLY AND AS NEXT FRIENDS,
                           Appellant
                                       V.
                       DR. ASHISH KAPOOR, Appellee

                   On Appeal from the 113th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2009-31943


                                   ORDER
      On February 27, 2014, this court issued a memorandum opinion dismissing
this appeal. On March 14, 2014, appellants filed a motion for rehearing, and
appellee filed a response to the motion on March 27, 2014. See Tex. R. App. P. 49.
The motion is GRANTED.
      Accordingly, we order this court’s opinion issued February 27, 2014,
WITHDRAWN, and our judgment of that date is VACATED. The appeal is
ordered REINSTATED. Appellants’ brief shall be due on or before April 15,
2014, pursuant to appellants’ motion for extension of time, which is also granted.

                                     PER CURIAM